As filed with the Securities and Exchange Commission on August 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 5 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Global Smoothie Supply, Inc. (Exact name of registrant as specified in its charter) Texas 333-164868 20-2784-176 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4428 University Blvd. Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214)769-0836 David C. Tiller 4428 University Boulevard Dallas, Texas 75205 (214) 769-0836 www.gssww.com Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleraedfiler ¨ Accelerat-edfiler ¨ Non-accelerated filer ¨ Smallerreporting Company x DEREGISTRATION OF SECURITIES This Post-Effective Amendment No.5 (the “Post-Effective Amendment”) relates to the Registration Statement on Form S-1A, (Registration No.333-164868 filed by Global Smoothie Supply, Inc. (the “Company”) and declared effective on September 30, 2010 (the “Registration Statement”) registering 20,000,000 shares of no-par common stock of the Company to be sold by the Company to finance operations of the Company and 1,626,604 shares of no-par common stock held by 57 shareholders of the Company.The Company sold 187,900 shares of its no-par common stock pursuant to its Registration Statement On Form S-1A. Only 1 shareholder bought 30,000 of the latter shares in the fiscal year 2011, or 0.016 of the remaining outstanding shares of non-founder no-par common stock of the Company.As of the date hereof, there are 77,814,504 shares of the Company’s stock outstanding, which are held of record by 67 shareholders.Company shareholders sold no shares of the no-par stock of the Company owned by them.The Company no-par common stock did not at any time trade on a national securities exchange or the OTC Bulletin Board. This Post-Effective Amendment is being filed solely to deregister any and all securities previously registered under the Registration Statement on Form S-1A that remain unsold as of the date of this Post-Effective Amendment. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this Post-Effective Amendment No.5 to the Registration Statement on Form S-1A to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL SMOOTHIE SUPPLY,INC. (Registrant) By /s/ David C. Tiller Name: David C. Tiller Title: Chief Executive Officer Date: August 29, 2011 Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this Post-Effective Amendment No.5 to the Registration Statement on Form S-1A to be signed on its behalf by the undersigned in their capacities on August 29, 2011. SIGNATURE TITLE DATE /s/ David C. Tiller Director and Chief Executive Officer August 29, 2011 David C. Tiller (Principal Executive Officer) /s/Donald M. Roberts Director and Chief Financial Officer August 29,2011 Donald M. Roberts /s/Harry B. Ireland, Jr. Director and Chief Legal Officer August 29, 2011 Harry B. Ireland, Jr. 3
